Title: To George Washington from Henry Clinton, 23 March 1782
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York March 23d 1782.
                        
                        A Flag of Truce Vessel, which was dispatched from hence with Money for the Prisoners of War in Pennsylvania,
                            having been Boarded by a Party of Armed Men in Whale Boats on the Night of the 14th Instant, as it lay at Anchor close to
                            Elizabeth Town Point, and a Hessian Officer, whom His Excellency Lieutenant General Knyphausen had sent in Charge of a Sum
                            of Money for the Use of the Hessian Prisoners of War, having been plundered by the abovementioned Party of the whole
                            Amount, which put him under the Necessity of returning to this Place—General Knyphausen has therefore thought proper to
                            replace the Money, and the same Officer will again proceed to execute the Business with which he was first charged, under
                            the Sanction of the former Passport granted by you, upon General Knyphausen’s Application. I am, Sir, Your most obedient
                            and Most humble Servant
                        
                            H. Clinton
                        
                    